—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted the motion of defendants for summary judgment dismissing the complaint. The complaint, wherein plaintiffs alleged that David E. Kowalczyk (plaintiff) was improperly terminated from his position in violation of his rights pursuant to the Civil Service Law, presents “ ‘the classic formulation of an article 78 proceeding’ ” (Broderick v Board of Educ., 253 AD2d 836, 837, lv denied 93 NY2d 802, quoting Foster v City of New York, 157 AD2d 516, 518; Vanmaenen v Hewlett-Woodmere Pub. Schools, 226 AD2d 151; Conklin v Town of Ramapo, 214 AD2d 639, 640-641). This action, commenced more than four months after the termination of plaintiff’s employment, is time-barred (see, Broderick v Board of Educ., supra, at 837; CPLR 217). (Appeal from Order of Supreme Court, Erie County, Mintz, J. — Summary Judgment.) Present — Green, A. P. J., Wisner, Pigott, Jr., Hurlbutt and Scudder, JJ.